Citation Nr: 0429506	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin disorder to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy to include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied the 
benefits sought on appeal.  The veteran, who had active 
service from July 1970 to January 1972, appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

The Board also observes that the veteran testified at his 
June 2004 hearing before the Board that he experienced 
hearing loss during his period of service.  However, the 
Board further notes that the January 2002 rating decision 
previously denied the veteran's claim for service connection 
for hearing loss.  It is unclear as to whether the veteran 
was attempting to reopen such a claim.  Nevertheless, this 
matter is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in October 2001 in connection with his claims 
for service connection for a low back disorder and skin 
disorder.  The October 2001 VA examiner listed his impression 
as musculoskeletal back pain with a history of degenerative 
disc disease at L4-5 and L5-S1 and mild onychomycosis of the 
great toenails with a history of dermatitis while in Vietnam 
of an unknown etiology.  However, the examiner did not 
provide an opinion as to whether the veteran's back disorder 
and skin disorder were related to his military service.  In 
this regard, the Board notes that the veteran's service 
medical records indicate that he received treatment for his 
back in October and November 1970.  He also sought treatment 
in February 1971 for pruritic vascular lesions on his hands, 
which spread and coalesced, and he was diagnosed with 
exfoliative dermatitis and referred to dermatology for 
further evaluation.  Subsequently, in February 1972 the 
veteran filed a VA claim for service connection for a fungus 
of the hands and feet with a reported date of onset of 
January 1971; however, the veteran failed to pursue this 
claim at the time.  The veteran contends that he has had a 
back disorder and a skin disorder since his service in 
Vietnam.  However, the evidence of record does not include a 
medical opinion as to whether it is at least as likely as not 
that any current low back disorder and skin disorder are 
related to his symptomatology in service or are otherwise 
etiologically related to his military service.  Therefore, 
the Board is of the opinion that another VA examination and 
medical opinion are necessary for the purpose of determining 
the nature and etiology of any low back disorder and/or skin 
disorder that may be present.

In addition, the Board observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for peripheral neuropathy.  Private 
medical records dated from June 2002 to October 2002 indicate 
that the veteran was diagnosed with diffuse neuropathy, which 
he originally claimed as due to herbicide exposure.  He later 
asserted at his June 2004 hearing testimony before the Board 
that medical professional had informed him that his 
peripheral neuropathy was caused by his low back disorder.  
In this regard, the Board notes that private medical records 
dated in November 2002 indicate that the veteran had surgery 
for a herniated disc in 1988 and that he has had numbness in 
both his lower extremities since that time.  However, the 
evidence of record does not include a medical opinion as to 
whether the veteran's peripheral neuropathy is related to his 
low back disorder or is otherwise etiologically related to 
his military service.  Therefore, the Board is of the opinion 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any 
peripheral neuropathy that may be present.

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board observes that Frederick C. Moore, D.C. submitted a 
letter on behalf of the veteran in July 2004 in which he 
indicated that he had treated the veteran for low back pain 
from April 1982 to April 1983.  However, the claims file does 
not contain any treatment records from this chiropractor.  In 
addition, the October 2001 VA examiner noted that the veteran 
had two surgeries for his back in 1988 and 1998, yet there 
are no treatment records associated with the claims file that 
document such procedures.  In fact, the evidence of record 
does not include any treatment records dated prior to 
September 2001.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's low back disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his low back disorder.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for treatment records 
from Frederick C. Moore, D.C. dated 
from April 1982 to April 1983.

2.  The veteran should be afforded VA 
examinations in the appropriate 
specialties to determine the nature 
and etiology of any low back 
disorder, peripheral neuropathy, and 
skin disorder that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify any 
current low back disorder and/or skin 
disorder and indicate for each 
current disorder whether it is at 
least as likely as not that the 
disorder is etiologically related to 
his symptomatology in service or is 
otherwise related to his military 
service. 

As to the veteran's peripheral 
neuropathy, the examiner is requested 
to review all pertinent records 
associated with the claims file and 
offer an opinion as to whether it is 
at least as likely as not that the 
veteran's peripheral neuropathy is 
causally or etiologically related to 
his military service.  If the 
veteran's peripheral neuropathy is 
determined to be unrelated to his 
military service, the examiner should 
indicate whether it is at least as 
likely as not that the veteran's 
peripheral neuropathy is either 
caused by or permanently aggravated 
by his low back disorder.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

